Title: From Thomas Jefferson to Archibald Stuart, 26 May 1796
From: Jefferson, Thomas
To: Stuart, Archibald


                    
                        Dear Sir
                        Monticello May 26. 96.
                    
                    Two or three days before the reciept of your favor of the 20th. I had recieved a letter from Mr. John Stuart of Greenbriar, accompanied with a leg bone and two joints of the toe of the animal mentioned in your letter. They are of a species not yet known most certainly, and the animal must have been as preeminent over the lion, as the big buffalo was over the elephant. The bones are too extraordinary in themselves, and too victorious an evidence against the pretended degeneracy of animal nature in our continent, not to excite the strongest desire to push the enquiry after all other remains of the same animal which any industry can recover for us. I will take the liberty therefore of hoping a continuance of your efforts through Mr. Cavendish or any other channel to procure what of the bones you can, and what information of them may be obtained. In hopes of further materials to make the first communication of the discovery as complete and exact as we can, I shall delay the preparing and forwarding the account of it for some time: and shall be happy to learn from you as soon as you can judge yourself whether any thing further may be expected. I am with great esteem Dear Sir Your affectionate friend & servt
                    
                        Th: Jefferson
                    
                